DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
Response is acknowledged for response to restriction requirement filed 11/23/2020.
 Response is also acknowledged for IDS filed 04/15/2019 and 06/23/2020; and preliminary amendment filed 01/22/2019.
Claim 10 was canceled on 01/22/2019.
Claim 13-15 were canceled on 11/23/2020.
Claims 1-9 and 11-12 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 11-12 in the reply filed on 11/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant also elected linoleic acid amide, citing that compounds 1-10 read on the elected group of compound of formula 1.   However, applicant has not elected one specific disclosed species.   While compounds 1-10 are all amides, these compounds are all different.   In the interest of moving prosecution forward and because claim 1 has not been amended to one specific compound, the prior art teaching acyl-L-Leucines used in cosmetic composition has 
Claim 13-15 has been canceled.

Priority
This application is a 371 of PCT/EP2017/064354 filed 06/13/2017, and which claims benefit of EPO application EP 1618413.2 filed 07/27/2016.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Page 49, line 24 contains embedded hyperlink/browser executable code.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims must, under modern claim practice, stand alone to define invention. Incorporation into claims by express reference to specification and/or drawings is not permitted
Claims 6-8 refer back to the text of the disclosure as is described in the instant specification at pages 4-9 for compounds 1-19.
Claims 6-8 recite and/or make reference to compounds 1-19 that are not named in the claims.   Claims 6-8 are thereby referring back to the specification to claim limitations.   A claim must stand by itself and stand alone to define the invention.   See ex parte Fressola, 27 USPQ 2d 1608, 1609.   In the instant case the claims are referring to pages 4-9 for compound 1-19.
Applicants may overcome this rejection by amending claims 6-8 specifically claim these compounds by structure and/or chemical names.   Claim 1 may also be amended to claim these compounds by structures and/or chemical names using Markush language to claim these compounds that are limitations of the compound of formula 1.
Correction is respectfully requested.

Observation for Claim 12: Claim 12 recites PPAR with no initial definition of the term.   While PPAR is known in the art to mean peroxisome proliferator-activated receptors, neither the disclosure no the claims have defined what the term is.   It is thus suggested that the meaning of the term be clearly recited in the claim/specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MHASKAR et al. “N-Acyl-L-Leucines of biologically Active Uncommon Fatty Acids: Synthesis and Antibacterial Activity,” in JAOCS, Vol. 70, no 1, 1993 (cited by applicant on 1449) in view of FR2878439 A1 (cited by applicant on 1449 and using Machine translated document).
MHASKAR teaches N-Acyl-L-Leucines where the Acyl group is Ricinoleoyl (see Table 1 of page 23) and MHASKAR teaches that the Acyl-leucines find applications in cosmetic and antibacterial formulations (see the column bridging left and right columns of page 23).
MHASKAR differs from claim 1 by not teaching the presence of sun screening agent.   
However, FR2878439 teaches that N-Acylamino derivatives as cosmetic compositions having acyl groups such as 9-octadecenoic acid and that the amino acids are of natural origins and are of the L-configuration and leucine and lysines are some of the amino acids of the acylamino derivatives (see the whole document, with emphasis on line 38, and lines 61, 179 and 214).   The cosmetic composition of FR2878439 comprises oil-in-water emulsions (lines 83-89; 100-115) and the composition also contains organic sunscreen (line 96).
Therefore, for claim 1, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to include carrier such as oils and organic sunscreen agents as taught by FR2878439.
Claims 2-4 and 9 are the intended uses of the composition of claim 1, in that anti-inflammatory agent, anti-itch agent, inhibiting fatty acid amide hydrolase and leave-on compositions are the intended uses of the compositions.   The disclosed composition is capable of the intended use.
For claim 5, the linoleyl and ricinoleic or 9-octadecenoic meet the limitations of the claim.
Therefore, MHASKAR in view of FR2878439 A1 renders claims 1-5 and 9 prima facie obvious. 

Claims 1, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MHASKAR et al. “N-Acyl-L-Leucines of biologically Active Uncommon Fatty Acids: Synthesis and Antibacterial Activity,” in JAOCS, Vol. 70, no 1, 1993 (cited by applicant on 1449) in view of FR2878439 A1 (cited by applicant on 1449 and using Machine translated document) as applied to claim 1, and further in view of Madison (US 20110033404 A1).
MHASKAR in view of FR2878439 A1 has been described above to render claim 1 prima facie obvious.   
The composition of MHASKAR as modified by FR2878439 A1 contains organic sunscreen.   The composition differs from the composition of claim 11 by not teaching any of the specific organic screening agents.   However, it is known in the art that organic sun screening agents known to block UV light have been included in compositions containing ricinoleic acid (see the whole document of Madison with emphasis on paragraph [0047]).   The sunscreens named in paragraph [0047] of Madison are avobenzophenone (PARSOL 1789), octyl methoxycinnamate and 2-hydroxy-4-methoxy benzophenone (also known as oxybenzone).   PARSOL 1789 or avobenzophenone is avobenzone.   
Therefore, at the effective date of the invention, one having ordinary skill in the art would use any of the sunscreen agents of Madison including avobenzone (avobenzophenone or PARSOL 1789) in the composition of MHASKAR as modified by FR2878439 A1 with the expectation of blocking UV light.
Further, Madison teaches that fatty acids such as stearic acid, conjugated linoleic acid are included as carriers for its composition (paragraphs [0030], [0049] and claim 25).   Linoleic acid is a PPAR activating fatty acid as gleaned from applicant’s specification at paragraph [0047 of the published application). 
Thus for claim 12, the presence of conjugated linoleic acid in the composition meets the limitation. 
Therefore, MHASKAR as modified by FR2878439 A1 in view of Madison renders claims 11 and 12 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613